Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior arts on record, alone or in combination, do not teach or fairly suggest a method, one or more non-transitory computer-readable storage media and a system for managing thermal dissipation in multi-stacked memory dies, the system comprising: a first plurality of memory dies in a stacked configuration, the first plurality of memory dies comprising a first plurality of memory blocks to store data; and a processing component coupled to the first plurality of memory dies, wherein the processing component is configured to: maintain memory block states for the first plurality of memory blocks, wherein the memory block states comprise: an open memory block state allowing write operations; and a closed memory block state preventing write operations; receive a first write command to store first data; compute first relative distances between a first plurality of open memory blocks, wherein the first plurality of open memory blocks are in the open memory block state, and wherein the first plurality of memory dies comprises the first plurality of open memory blocks; select a first set of open memory blocks for a first write operation, wherein the first write operation is for storing the first data, wherein the first set of open memory blocks is selected from the first plurality of open memory blocks, and wherein the first set of open memory blocks is selected based on the first relative distances so as to manage thermal dissipation; and initiate the first write operation on the first set of open memory blocks, as claimed in claims 1, 11 and 19. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571) 270-1726 and fax number (571) 270-2726. The examiner can normally be reached on Monday thru Thursday from 9 AM to 5 PM EST. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dr. Henry Tsai, can be reached on (571) 272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ELIAS MAMO/
Primary Examiner, Art Unit 2184